Citation Nr: 0200838	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 1, 1998 
for the payment of a 30 percent disability evaluation for 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active service from August 1964 to June 
1965.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  At that time, the 
Board remanded the appellant's claim for further development 
by the RO.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
has carefully considered this matter in light of the VCAA and 
the supporting regulations.  Having done so, and as will be 
discussed below, the Board finds that the record is ready for 
appellate review.  


FINDINGS OF FACT

1.  By letter dated in August 1965, the appellant was 
requested to apprise the RO of whether he desired to accept 
VA or military service disability compensation.
2.  The appellant received the August 1965 letter, but VA 
never received a response to the letter and there was no 
communication subsequently received by VA evidencing 
appellant's intent to apply for any VA benefit until January 
29, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
1998 for payment of a 30 percent disability rating for 
glomerulonephritis have not been met. 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.31, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's report of separation from the Armed Forces 
reflects that in June 1965, he was transferred to the U.S. 
Naval Service's temporary disability retired list.  It was 
noted that the appellant had filed a disability claim with 
VA.  The appellant's service medical records also include 
various documents indicating that he had been placed on the 
temporary disability retirement list, and that he was 
assigned a 30 percent disability rating for military 
compensation purposes.  The records also include a 
chronological entry dated June 17, 1965, indicating that a 
"pension claim" had been mailed to a VA office

The RO initially granted the appellant service connection for 
glomerulonephritis in a July 1965 rating decision and 
assigned a 30 percent evaluation effective from June 17, 
1965.  Of record is a VA Form 21-6798, "Award or 
Disallowance of Disability Claim," dated July 23, 1965.  It 
reflects that the appellant was "in receipt of retirement 
pay."  

In its August 3, 1965 award letter, the RO advised the 
appellant as follows:

1. If he elected to receive VA compensation or waive a 
portion of his military retirement pay, his 
compensation would be reduced by the amount of 
retirement pay he had already received;

2. If he elected to receive compensation, he was 
required to complete and sign a portion of an 
enclosed form, and;

3. If his response was not received within 30 days from 
the date of the RO's award letter, it would be 
assumed that he did not desire to receive VA 
compensation.  

The appellant was further advised of his right to appeal the 
decision to the Board.  
The appellant was referred to the reverse side of the letter 
which advised him in part that a veteran was not permitted to 
receive full payments of both retirement pay from the Armed 
Services and VA at the same time.  The advisement further 
explained his options with regard to such payments.  The 
appropriate forms (21-665) were enclosed with the August 3, 
1965, award letter.  The appellant was instructed to complete 
Section I of the form, return it and two copies of the form 
to the RO, and retain the fourth copy for his records.  The 
letter was forwarded to the appellant's last known address.  

The record does not reflect that the RO's letter was returned 
as undelivered.  There is no response of record from the 
appellant to the RO's August 1965 letter.  

In July 1967, the RO was provided with a copy of a letter 
from the Department of Personnel, U.S. Navy, to the Naval 
Reserve Manpower Center, directing the latter to remove the 
appellant from the Temporary Disability Retirement List and 
effect discharge by reason of physical disability "with 
severance pay" in conformity with its applicable statutes 
and regulation. 

In January 1972, two documents pertaining to another veteran, 
J.P.H., were filed in the appellant's claims folder.  

The appellant sought VA compensation benefits for his 
disability by statement received in January 1998.  By rating 
decision dated in November 1998, the appellant was advised 
that his service-connected rating for glomerulonephritis 
remained at 30 percent.  

In November 1998, the appellant submitted to the RO a copy of 
an undated letter from the U.S. Navy Finance Center, 
informing him that his name was removed from the Temporary 
Disability Retired List effective June 30, 1967.  The letter, 
which referred to an enclosed check for severance pay, 
reflects that a copy of the letter was forwarded to the 
Bureau of Naval Personnel.  Although blocks indicating that 
such copies could have been forwarded to the RO or to VA in 
Washington, D.C., the blocks were not marked.  

On a VA Form 9 in April 1999, the appellant sated that he did 
not know that he had to elect compensation in lieu of retired 
pay, and relied on VA to do this for him, then concluding 
that he was not going to get any money after he was examined 
in 1967.  On the substantive appeal received in June 1999, 
the appellant stated after receiving the amounts of his 
severance pay, he was "told they would take care of it."  
He said that he did not remember getting any letter, except 
an attached copy of the VA award letter of August 3, 1965.

At his November 2000 hearing before the undersigned, however, 
the appellant testified that he did receive the August 1965 
notification from the RO and that within a week he mailed an 
election of VA compensation to the RO.  Although no action 
was taken by VA to process payment of compensation at the 
time, the appellant stated that he took no further action and 
retained no copies of the records.  The appellant contended 
that because his claims folder included misfiled documents 
pertaining to another veteran, it was possible that some of 
the appellant's records, including the election of VA 
benefits, might also have been misfiled. 

Pursuant to the Board's March 2001 remand, the RO caused a 
search to be made of VA files and ascertained that the file 
pertaining to veteran J.P.H. had been destroyed.  Further 
research by the RO detected no additional records pertaining 
to the appellant.  

In a July 2001 statement, the appellant reported that after 
he forwarded his response to the RO's August 1965 letter, he 
continued to receive military compensation pay until June 
1967.  He reported that he was then separated with severance 
pay in the amount of $282.00 and received no more monies.

The Applicable Law and Analysis

Under the statutes and regulations applicable in 1965, as 
now, the law prohibited duplication of VA and military 
retirement benefits.  The statute applicable in 1965 provided 
in relevant part that:

"Except to the extent that retirement pay is 
waived under other provisions of law, not more 
than one award of pension, compensation, . . . . 
granted after July 13, 1943 shall be made 
concurrently to any person based on his own 
service."

38 U.S.C.§ 3104(a) (1958); compare 38 U.S.C.A § 5304(a)(1) 
(West 1991). 

The statute further provided in part that:
 
"Any person who is receiving pay pursuant to any 
provision of law providing retired or retirement 
pay to persons in the Armed Forces, . . . . and 
who would be eligible to receive pension or 
compensation under the laws administered by [VA] 
if he were not receiving such retired or 
retirement pay, shall be entitled to receive such 
pension or compensation upon the filing by such 
person with the department by which such retired 
or retirement pay is paid of a waiver of so much 
of his retired or retirement pay as is equal in 
amount to such pension or compensation.  To 
prevent duplication of payments, the department 
with which any such waiver is filed shall notify 
[VA] of the receipt of such waiver, the amount 
waived, and the effective date of the reduction 
in retired or retirement pay."  

38 U.S.C. § 3105 (1958); compare 38 U.S.C.A § 5305 (West 
1991).   

The applicable regulation provided in relevant part:

§ 3.750  Retirement pay

(a)  General.  Except as provided in 
paragraph (c) of this section and § 3.751, 
any person entitled to receive retirement pay 
as a member of the Armed Forces . . ., may 
not receive such pay concurrently with 
benefits payable under laws administered by 
[VA] . . . .

(b)  Election.  An officer or enlisted man 
entitled to retirement pay as well as pension 
or compensation may elect which of the 
benefits he desires to receive.  An election 
of retirement pay does not bar him from 
making a subsequent election of the other 
benefit to which he is entitled.

(1)  An election filed within 1 year 
from the date of notification of [VA] 
entitlement will be considered as 
"timely filed" for the purpose of [its 
effective 
date] . . . ."
. . . . 
(c)  Waiver.  Any retired member of the Armed 
Forces . . ., in receipt of retirement pay 
may receive pension or compensation upon 
filing with the service department concerned 
a waiver of so much of his retirement pay as 
is equal in amount of the pension or 
compensation to which he is entitled.  

38 C.F.R. § 3.750 (1958); compare 38 C.F.R. § 3.750 (2001).  

In this matter, through the various entries in the 
appellant's service medical records, the RO was plainly on 
notice that the appellant had been placed on the service 
department's temporary disability retirement list and that he 
was receiving compensation for such disability.  In 
accordance with the law above-cited, the RO was therefore 
obligated to ascertain whether the appellant desired to 
receive military or VA compensation or submit a waiver of the 
former.  The RO clearly initiated the appropriate action in 
August 1965.  

The appellant has conceded that he received the RO's August 
1965 letter and submitted a copy of the letter.  In any case, 
the law generally provides that a presumption of regularity 
attaches to the administrative processing of routine matters.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); see Leonard v. Brown, 10 
Vet. App. 315 (1997) (pertaining to the presumption as 
attached to mailings). 

Since the appellant received the August 1965 VA award letter, 
the Board now addresses the appellant's contention that he 
returned the letter and opted for the receipt of VA 
compensation, but that the letter was apparently lost by 
either the U.S. Postal System or VA.  This is a fact question 
because the law does not provide any presumption of 
regularity as to mailing that is accorded to administrative 
personnel in the performance of their official duties, as is 
described above.  

With regard to the RO, the appellant's essential premise is 
that because two documents pertaining to another veteran were 
misfiled some seven years after he allegedly responded to the 
RO's inquiry, there was a continuing difficulty with the RO's 
receipt, processing, and action upon his own correspondence.  
In other words, he contends that the mere misfiling of two 
documents in his own file seven years after he claims to have 
responded to the RO's inquiry can be construed as indicating 
that the RO's mail receipt and processing procedures were 
flawed throughout the period since he submitted his claim--
such an inference cannot be sustained. 

Cited above, the Ashley case dealt with regularity of 
procedures at the Board.  In Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity and the veteran has conceded that 
he received the award notification.  Further, it appears that 
the misfiled documents in the veteran's file from 1972 are 
entirely unrelated to the matters at issue.  The Board 
therefore finds that the appellant received the RO's August 
1965 letter, but the evidence is insufficient to establish 
that the RO received any response to the letter.  

The Board then must resolve the question as to what is the 
effect of the lack of notice by the RO as to the options 
presented to the appellant in August 1965.  Under the 
provisions of 38 U.S.C.§ 3105 (1958), the appellant was under 
the obligation to advise the service department of whether he 
desired to waive his disability retirement pay for the period 
he was included on the Temporary Disability Retirement List, 
if he desired to receive VA compensation.  Because the 
service department did not notify VA of such waiver (as is 
also provided in 38 U.S.C. § 3105), it may reasonably be 
inferred that the appellant did not file such a waiver of 
retirement pay.  Without evidence of a response from the 
appellant to VA's August 1965 letter, specifically advising 
him that the failure to respond would be construed as an 
indication he did not desire VA compensation, VA was without 
legal authority to authorize payment of compensation at that 
time.  

The issue next to be resolved is whether there exists of 
record any communication received subsequent to the 
appellant's removal from the Temporary Disability Retirement 
list, and before his January 1998 communication, that may be 
construed as a claim for reinstatement of his compensation 
payments.  The appellant has not contended that he submitted 
such a formal claim.  Instead, he and his representative 
contend that VA's receipt of a copy of the June 1967 letter 
from the Bureau of Naval Personnel constitutes an informal 
claim for compensation benefits.  

In June 1967 as now, an informal claim consisted of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. Compare 38 C.F.R. § 3.155(a) 
(1967) and (2001).

The June 1967 letter from the Bureau of Naval Personnel does 
not meet the regulatory definition of an informal claim under 
38 C.F.R. § 3.155.  First, it was not filed by the appellant 
or any of the other classes of individuals so listed in the 
applicable regulation.  Further, it does not indicate any 
intent to apply for a VA benefit--its terms indicate that one 
Naval department was directing another to perform a future 
administrative action pertaining to the appellant.  The 
documentation does not reflect that such action had been, or 
would be taken on the appellant's behalf.  Finally, there is 
no further communication from the appellant up to January 
1998 that may be construed as an informal claim for benefits.  

Although the appellant's representative has also directed 
attention to 38 C.F.R. § 3.157 in 1967, which provides in 
pertinent part that service department examination reports 
will be accepted as an informal claim on the date of 
examination in cases where a formal claim for compensation 
has already been allowed, neither the June 1967 notification 
that the appellant had been removed from the temporary 
disability retired list nor the cover letter with the 
severance pay check to the veteran referred to a service 
department examination after service.  Such an examination 
has not otherwise been identified as having been conducted in 
this case so as to provide a basis for a pending claim.  

The Board readily appreciates the appellant's contentions.  
It is regrettable that he apparently did not make inquiry or 
realize until recently that he might be entitled to 
compensation payments based on the original compensation 
award if he was not receiving retirement pay.  Apart from his 
statements and testimony regarding his response to VA's award 
letter of August 1965, he essentially raises arguments of 
unfairness.  The Board, however, is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  In any event, the 
record does not establish that the appellant relied to his 
detriment on inaccurate information from VA personnel or that 
a mistake was made in processing his claim.  

The record makes clear that in 1965, VA acted in accordance 
with applicable law and regulation.  The record demonstrates 
that it was not until January 1998 that the appellant 
reopened his claim for benefits.  After the RO established 
that he was not receiving retired pay from the service 
department, payment was properly commenced February 1, 1998, 
under 38 C.F.R. § 3.31 (payment of VA compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award become 
effective).  Here, the award became effective as of the date 
of receipt of the reopened claim in January 1998.  38 C.F.R. 
§ 3.400.  Under the circumstances, the record affords no 
basis for an effective date prior to February 1, 1998, for 
payment of compensation for the veteran's service-connected 
glomerulonephritis.  


ORDER 

The appeal is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 

